Citation Nr: 0332803	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, including on a secondary basis.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for eczema.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for atypical anxiety 
with hysteric components, including secondary to a seizure 
disorder.  

4.	Entitlement to an increased rating for the residuals of a 
right acetabular fracture, status post open reduction 
internal fixation and sciatic nerve decompression, currently 
evaluated as 30 percent disabling.  

5.	Entitlement to an increased rating for a complex partial 
seizure disorder, currently evaluated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1982.  The veteran also had service in the Army 
Reserve, including a period of active duty for training from 
July 20 to August 5, 1985. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of whether new and material evidence as been 
received to reopen a claim for service connection for a 
gastrointestinal and skin disorders and an increased rating 
for the residuals of right acetabular fracture, status post 
open reduction internal fixation and sciatic nerve 
decompression will be discussed in the Remand portion of this 
decision.

  
FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was last 
denied by the RO in a December 1996 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	The evidence received since the December 1996 RO decision 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim.

3.	The veteran's experiences 12 to 16 episodes of minor 
seizures over the prior 12 months.  


CONCLUSION OF LAW

1.  The December 1996 RO determination which denied service 
connection for the psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 8910 and 8911 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and second sentence of 
3.159(c) were amended effective August 29, 2001. These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case because the veteran's claim was received in May 2001. 
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in a letter 
dated in March 2001.  In the statement of the case that was 
furnished in March 2002 she was informed of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the March 2001 letter the veteran was given 60 days to 
submit additional evidence.  In the May 2002 statement of the 
case she was informed that any additional evidence was to be 
submitted in 30 days.  However, more than a year has elapsed 
since the statement of the case.  Accordingly, the Board is 
satisfied that the requirements of the VCAA have been met, 
and that adjudication of this appeal, without referral to the 
RO for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for atypical anxiety, with hysterical 
component was previously denied by the RO in a December 1996 
rating decision.  The veteran did not appeal this 
determination.  

Evidence of record at the time of the December 1996 rating 
decision that denied service connection for atypical anxiety, 
with hysterical components is briefly summarized.   

The service medical records show no evidence of a psychiatric 
disorder.  The veteran was hospitalized at a private while on 
ACDUTRA for heat stroke in July 1985.  She received treatment 
at VA and private facilities in 1985 and 1986 for various 
disorders.  These documents contain no reference to an 
acquired psychiatric disorder.  A VA psychiatric evaluation 
was performed in August 1986.  At that time the diagnosis was 
atypical anxiety features, with hysterical components.  

In December 1987 the RO denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
decision and of his appellate rights.  She did not appeal.  
Accordingly this decision is final.  38 U.S.C.A. § 7105.

Subsequently received were VA outpatient records covering 
treatment from 1988 to 1992 which show no diagnosis of an 
acquired psychiatric disorder.  She was seen at a VA mental 
health clinic in October 1993 with a diagnosis of adjustment 
disorder. A report of a private psychological assessment 
performed in January 1994 shows that the veteran had 
underlying depression, anxiety, and confused thinking.  She 
was treated at VA and military facility during 1994 and 1995 
for various disorders.  These reports contain no diagnosis of 
an acquired psychiatric disorder.  

A VA psychiatric evaluation was conducted in April 1996.  The 
diagnosis which was rendered in June 1996 was no specific 
mental disorder found, anxiety and hysterical feature.  The 
veteran was examined by a board of three VA psychiatrists in 
September 1996.  The diagnosis was no specific mental 
disorder on Axis I and strong histrionic personality features 
with passive-aggressive and dependent characteristics on Axis 
II.  

In December 1996 rating action the RO denied service 
connection for a psychiatric disorder.  At that time the RO 
determined that a psychiatric disorder claimed as depression 
was unrelated to the service connected seizure disorder and 
there was no evidence of a psychiatric disorder during the 
military service.  The veteran was notified of that decision 
and of her appellate rights.  She did not appeal this 
decision which is now final.  38 U.S.C.A. § 7105.  However, 
the veteran may reopen his claims by the submission of new 
and material evidence. 38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The evidence received since the December 1996 decision 
includes VA outpatient treatment records date from 1997 to 
2001.  When evaluated on two occasions in May 1997 the 
assessments were personality disorder and rule out major 
depression.  When seen in October 1998 the assessment was 
adjustment disorder with anxiety and depressed mood.  When 
seen in March 1999 she complained of anxiety and depression.  
Also received were statements from the veteran and reports of 
VA examination unrelated to her psychiatric condition.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310 (2003).

Service connection is in effect for residuals of right 
acetabular fracture, status post open reduction internal 
fixation and sciatic nerve decompression rated as 30 percent 
disabling and a seizure disorder rated as 20 percent 
disabling.  

To summarize, the appellant is competent to make assertions 
as to concrete facts within her perspective observation and 
recollection, that is, objective manifestations of her 
symptomatology.  However, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant has no such expertise 
and it is not contended otherwise.

In this regard the medical evidence received since the 
December 1996 decision shows that the veteran was seen for 
psychiatric symptoms and a personality disorder.  A 
personality disorder is not a disease or injury for which 
service connection may be granted.  38 C.F.R. § 3.303 (2003).  
The statements from the veteran are essentially cumulative in 
nature.  The additional evidence does not show the presence 
of an acquired psychiatric disorder.  As such, it is the 
judgment of the Board that the additional evidence received 
since the December 1986 RO rating decision is not new and 
material and does not serve as a basis to reopen the claim 
for service connection for the a psychiatric disorder.  Thus 
the application to reopen the claim must be denied.

Increased Ratings

The evidence shows that the veteran was treated for a seizure 
disorder in July 1985 while on active duty for training.  
Service connection for a seizure disorder was established by 
rating decision dated in December 1987.  A 10 percent 
evaluation was established at that time.  The evaluation was 
made on the basis of a VA examination conducted in June 1986, 
which showed that the veteran had generalized seizures.  The 
rating was increased to its current level of 20 percent by 
rating decision dated in December 1996.  

VA outpatient treatment records, dated in 200 and 2001 show 
treatment for various disorders.  

A neurological examination was conducted by VA in February 
2002.  At that time, it was noted that the veteran had a past 
medical history significant for episodes of altered mental 
status with generalized tonic-clinic movements that were 
diagnosed as seizure disorders.  She had been treated for 
this with Dilantin for a prolonged period of time, but was 
not currently taking medication due to gastrointestinal side 
affects.  The attacks, which had been diagnosed as complex 
partial seizures, occurred once every two months.  During the 
past twelve months, the veteran reported having had 12 to 16 
seizures, but did not provide a seizure diary.  On physical 
examination, the veteran was well nourished and well 
developed.  She was alert, oriented in three spheres and 
active.  Executive functions were within normal limits.  
Cranial nerves 1 through 12 were intact.  Motor examination 
showed intact strength with normal tone, bulk and range of 
motion.  Sensory examination was intact in all modalities.  
Cerebellar and extra-pyramidal examinations were pristine.  
Deep tendon reflexes were normal throughout.  There was no 
pathological reflexes.  The diagnosis was history compatible 
with complex partial seizures.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Grand mal epilepsy and petit mal epilepsy are rated under the 
general rating formula for major or minor seizures.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head (pure petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  

For major and minor epilectic seizures, averaging at least 1 
major seizure per month over the last year, a 100 percent 
rating is warranted; averaging at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly, an 80 percent rating is warranted; averaging at least 
1 major seizure in 4 months over the past year, or 9 to 10 
minor seizures per week, a 60 percent rating is warranted; at 
least 1 major seizure in the last 6 months or 2 in the last 
year, or averaging at least 5 to 8 minor seizures weekly, a 
40 percent rating is warranted; at least 1 major seizure in 
the last 2 years, or at least 2 minor seizures in the last 6 
months, a 20 percent rating is warranted; or a confirmed 
diagnosis of epilepsy with a history of seizures, a 10 
percent rating is warranted.  When continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating will not be 
combined with any other rating he epilepsy.  In the presence 
of major and minor seizures, rate the predominating type.  
There will be no distinction between diurnal and nocturnal 
major seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 
and 8911.  

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head. Id. At Notes 
(1)(2).

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician. As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121 (2003).

The veteran has been diagnosed with complex partial seizures.  
The seizures are manifested by episodes of altered mental 
status with generalized tonic-clinic movements.  She is not 
currently taking medication.  These seizures are minor in 
type.  She has stated that she averages one per month.  Under 
the criteria set forth above, this qualifies for a 20 percent 
rating.  A 40 percent rating requires at least 1 major 
seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly.  She has not 
been shown to have major seizures and she does not have minor 
seizures of the required frequency to warrant a higher 
evaluation.  Therefore, an increased rating is not warranted.  
The evidence in the case is not equipoise as to warrant the 
application of the benefit of the doubt rule.  38 C.F.R. 
§ 3.102 (2003).



ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.

Entitlement to an increased rating for a complex partial 
seizure disorder is denied.


REMAND

The recent VA examination of the right hip demonstrated the 
presence of sciatic involvement and the presence of a lesion 
on the sciatic nerve.  The current rating encompasses both 
the orthopedic and neurological pathology and the question 
arises as to whether separate ratings are warranted.  The 
veteran is claiming that the medication she is taking for her 
service-connected disorders has caused her gastrointestinal 
disorder.  In view of these facts, the Board finds that 
specialized examinations are warranted.  The Board also is of 
the opinion that an examination by a dermatologist would also 
be of assistance in adjudicating this case. 

Accordingly, the case is Remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request the VA 
outpatient clinic in San Juan to furnish 
copies of any additional medical records 
covering the period from November 2000 to 
the present pertaining to treatment for 
the veteran's right hip, gastrointestinal 
and skin disorders. 

3.  A VA examination should be conducted 
by a neurologist to determine the 
severity of any disability involving the 
sciatic nerve.  The examiner should be 
provided with the veteran's claims folder 
prior to conducting the examination.  In 
addition to an electromyogram and nerve 
conduction studies, any other testing 
deemed necessary should be performed.  
The examiner is requested to indicate the 
degree of paralysis, complete or 
incomplete.  If incomplete whether the 
paralysis is mild, moderate, or severe.  
The examiner is requested to identify all 
findings associated with the residuals of 
the fracture of the right acetabular. 

4.  A VA examination should be conducted 
by a gastroenterologist to determine the 
nature, severity, and etiology of any 
gastrointestinal disorder, including the 
esophageal reflux.  The examiner should 
be provided with the veteran's claims 
folder prior to conducting the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to identify all 
medications the veteran is taking for her 
service connected seizure disorder and 
right hip disability.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not any disability 
diagnosed was caused by or is aggravated 
by the medications the veteran is taking 
for her service connected disabilities.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The appellant should be afforded an 
examination by a dermatologist to 
determine the nature, extent, and 
etiology of any skin disability.  All 
necessary tests, to include specialized 
studies, deemed necessary by the examiner 
should be performed.  The claims folder 
is to be made available to the examiner 
for review in conjunction with this 
examination.  The examiner is requested 
to identify all medications the veteran 
is taking for her service connected 
seizure disorder and right hip 
disability.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not any skin disability diagnosed is 
related to the skin disorder shown when 
the veteran on active duty for training 
and was hospitalized at the Victor Valley 
Community Hospital beginning on July 25, 
1985.  If no, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not any skin 
disability diagnosed was caused by or is 
aggravated by the medications the veteran 
is taking for her service connected 
disabilities.  A complete rational for 
any opinion expressed should be included 
in the examination report.

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include whether separate 
disability ratings are warranted for the 
residuals of the fracture of the right 
acetabular and the sciatic nerve 
disorder.  If the benefits sought remain 
denied, the veteran should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date we mailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





